         Case 1:11-cv-00564-MBH Document 137 Filed 07/02/20 Page 1 of 4




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS



MICHAEL ETCHEGOINBERRY, et al.,
                                                         No. 11-564 L
                       Plaintiffs,
                                                         Senior Judge Marian Blank Horn
       v.
                                                         Electronically filed on
THE UNITED STATES OF AMERICA,                            July 2, 2020

                       Defendant.


        PLAINTIFFS’ REQUEST TO LIFT STAY AND PROPOSED NEXT STEPS

       Plaintiffs ask the Court to lift the stay of litigation that has been in place since October

25, 2013 and to allow Plaintiffs to resume the pursuit of their legal remedies. After nearly seven

years of settlement efforts have failed to produce anything close to tangible results, Plaintiffs are

entitled to their day in court. Settlement efforts should continue, but Plaintiffs’ right to legal

process in this Court should no longer have to wait for a settlement that continues to recede over

the horizon year after year.

       I.      REQUEST TO LIFT STAY

       Plaintiffs do not contest the facts set forth in the “Procedural History” section of the

United States’ status report. But the most important thing about that history is what is absent

from it: any indication that the parties are closer to settlement now than they were in 2015. The

United States notes that it entered into a settlement agreement with the Westlands Water District

– a related party, but not a plaintiff in this case – in September 2015. That settlement agreement

did not settle the instant case, however, and in any event, the 2015 Westlands/United States

settlement agreement required authorization by the U.S. Congress that has never arrived. As the

United States notes, a bill to authorize the Westlands/United States settlement was reported out
         Case 1:11-cv-00564-MBH Document 137 Filed 07/02/20 Page 2 of 4




of committee in the U.S. House of Representatives in the 114 th and 115th Congress but was not

brought to a vote. But that bill has not even been introduced in the current Congress. See United

States Status Report, Exhibit A, at ¶ 3 (April 1, 2020 Declaration of Principal Deputy Regional

Director, U.S. Bureau of Reclamation).

        The United States argues that “there is nothing preventing Congress from considering and

passing the enabling legislation,” such that “resources expended litigating this lawsuit will prove

wasted if Congress enacts this enabling legislation.” United States Status Report, at 4. But

under this logic, Congress can ignore this settlement without consequence for years more; there

would still be “nothing preventing Congress” from acting at that time. After seven years of

waiting, an ongoing and indefinite stay of this case requires something more than a general hope

that Congress will someday act. There must be an affirmative and specific reason to think that

Congress is actually poised to act, and soon. But no such reason is anywhere in sight – if

anything, Congress is moving backward.

        If there were cause to believe that a bit more time would be productive in securing a

settlement, Plaintiffs would be open to continuing the stay. But the United States has offered no

such cause. Accordingly, after nearly seven years, it is time for the stay to be lifted. The

alternative is simply for Plaintiffs to yield their rights indefinitely, and they are not willing to do

so.

        II.     PROPOSED NEXT STEPS

        Plaintiffs agree with the United States that if the stay is lifted, the next step should be that

the government will file an answer to Plaintiffs’ complaint by August 10, 2020, followed by the

litigation of a Rule 12(c) motion, to be filed by the government on August 14. Plaintiffs request

a response deadline to that motion of September 25, 2020, a 14-day extension.



                                                   2
         Case 1:11-cv-00564-MBH Document 137 Filed 07/02/20 Page 3 of 4




       Plaintiffs also agree to delay the commencement of discovery until the outcome of the

government’s Rule 12(c) motion. Given the many years that have elapsed since the filing of this

case, however – and in order that no more additional time go by than is necessary – Plaintiffs

respectfully ask the Court to identify a date by which the parties may reasonably expect a motion

filed August 14, 2020 to be decided by the Court, after which Plaintiffs may seek the Court’s

leave to commence discovery even if no order on the Rule 12(c) motion has yet issued at that

time. Plaintiffs defer to the Court, of course, on the length of time that is reasonable under such

circumstances; Plaintiffs merely hope to avoid a scenario in which discovery is unexpectedly and

unreasonably delayed due to circumstances beyond the control of the parties or the Court – e.g.,

a backlog of cases in the Court caused by coronavirus.

       Plaintiffs thank the Court for its quick action on the parties’ joint request for a status

conference on the next steps in this case.

                                                      Respectfully submitted,

                                                      BEVERIDGE & DIAMOND, P.C.

                                                              /s/ Eric L. Klein
                                                      Eric L. Klein
                                                      Gus B. Bauman
                                                      1350 I Street, N.W., Suite 700
                                                      Washington, DC 20005
                                                      Tel: (202) 789-6000 / Fax: (202) 789-6190
                                                      Email: eklein@bdlaw.com
                                                              gbauman@bdlaw.com

                                                      KERSHAW, COOK & TALLEY PC
                                                      William A. Kershaw
                                                      Lyle W. Cook
                                                      401 Watt Avenue
                                                      Sacramento, CA 95864
                                                      Tel: (916) 779-7000 / Fax: (916) 721-2501
                                                      Email: bill@kctlegal.com
                                                              lyle@kctlegal.com

                                                      Counsel for Plaintiffs
                                                  3
        Case 1:11-cv-00564-MBH Document 137 Filed 07/02/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2020, a true copy of the foregoing document was served

on all counsel of record using the Court’s CM/ECF system.



                                     /s/ Eric L. Klein
                                       Eric L. Klein




                                                4
